Exhibit Competitive Companies, Inc. Signs Contract with MLM Marketing Company for the Purchase of 5,000 T-Mobile SIMS Cards. · Wednesday February 11, 2009, 8:10 am EST RIVERSIDE, Calif., Feb. 11 /PRNewswire-FirstCall/ Competitive Companies Inc. (CCI) (OTC Bulletin Board: CCOP - News) announced today that it has signed another sales contract with a marketing company to purchase up to 5,000 T-Mobile SIMS cards per month. The established marketing company has alliances with multi-level marketing groups. The value of the volume commitment is estimated to be over $3.5 million in revenue on an annual basis. Sales are expected to ramp with both customers over the next 30 days. "This strategy of new business development is consistent with our objective to build enterprise value through increasing top line revenue with positive EBITDA products and services," stated Dr. Ray Powers, President of CCI. "We will continue to add new integrated product and service concepts to our bundled approach to the market place." About Competitive Companies, Inc. Competitive Companies, Inc. (CCI) is a Nevada Corporation with offices in Riverside, California, Eau Clair, Wisconsin, San Antonio, Texas, and Scottsdale, Arizona.
